September 20, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        MANUEL AL FRIAS, Appellant

NO. 14-15-00376-CV                          V.

            SOVRAN HHF STORAGE HOLDINGS, LLC, Appellee
                 ________________________________

      This cause, an appeal from the judgment in favor of appellee, Sovran HHF
Storage Holdings, LLC, signed January 27, 2015, was heard on the transcript of the
record. We have inspected the record and find the trial court erred by granting
summary judgment on the claims of appellant, Manuel Al Frias, for trespass to
personal property and violation of the Texas Deceptive Trade Practices–Consumer
Protection Act (DTPA). We therefore order that the portions of the judgment that
render summary judgment on appellant’s trespass-to-personal-property and DTPA
claims are REVERSED and ordered severed and REMANDED for proceedings
in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order appellee, Sovran HHF Storage Holdings, LLC, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.